Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 09, 2022

The Court of Appeals hereby passes the following order:

A22A0410. ENGEL ARISTOR v. THE STATE.

      In 2014, Engel Aristor pleaded guilty to three counts of armed robbery and
related offenses and was sentenced to a total sentence of 40 years, with the first 15
years to be served in confinement and the remainder on probation. In 2020, he filed
a pro se motion for leave to file an out-of-time appeal from his convictions. The trial
court entered an order on December 30, 2020, denying the motion. On March 22,
2021, Aristor filed a notice of appeal.
      We lack jurisdiction. To be timely, a notice of appeal must be filed within 30
days after entry of the order on appeal. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Davis v. State, 330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Aristor’s
notice of appeal was filed 82 days after entry of the trial court’s order. Aristor
contends, in his notice of appeal, that he was not notified of the trial court’s decision
until February 26, 2021. Nonetheless, his filing did not get to the superior court in
time, so we have no jurisdiction over his appeal. See Ebeling v. State, 355 Ga. App.
469, 470 (844 SE2d 518) (2020) (dismissing untimely appeal despite appellant acting
promptly to file his notice of appeal after receiving the trial court’s order). Thus, this
appeal is hereby DISMISSED for lack of jurisdiction.
      If, as Aristor appears to suggest, his right to timely seek appellate review was
frustrated due to a trial court error, his remedy is to petition the trial court to vacate
and re-enter the order at issue in the manner described in Cambron v. Canal Ins. Co.,
246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980), disapproved in part by Wright v.
Young, 297 Ga. 683, 684, n. 3 (777 SE2d 475) (2015).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/09/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.